Citation Nr: 1036350	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss 
prior to March 3, 2008.

2.  Entitlement to a compensable rating for left ear hearing loss 
since March 3, 2008.

3.  Entitlement to an increased rating for bilateral tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2007 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Hartford, Connecticut, 
that denied the benefits sought on appeal.

The Veteran testified at a Board hearing via video conference in 
March 2008 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the claims 
file.  The record was held open for 30 days by the undersigned 
for submission of additional evidence, but no additional evidence 
was received.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  Prior to March 3, 2008, the Veteran's left ear hearing loss 
was manifested by a level IX loss in his service connected left 
ear, and a level I loss in his nonservice connected right ear.

2.  The Veteran's tinnitus is rated at the maximum allowed by the 
rating schedule.

3.  The Veteran's left ear hearing loss prior to March 3, 2008 
was not manifested by an exceptional disability picture.

4.  The Veteran's tinnitus is not manifested by an exceptional 
disability picture.


CONCLUSIONS OF LAW

1.  The requirements for a compensable evaluation for a left ear 
hearing loss prior to March 3, 2008 were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.85, 4.46, Diagnostic Code 6100 
(2009).

2.  The requirements for an evaluation higher than 10 percent for 
tinnitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.87, Diagnostic Code 
6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in September 2006 of 
the information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain, 
and notice of how disability ratings and effective dates are 
assigned.  The Board finds the letter fully time- and content-
compliant with the VCAA.  See 38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  He was provided the opportunity to present 
pertinent evidence and testimony at all stages of the process. In 
sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  Id.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Hearing Loss.

Evaluations of defective hearing range from non-compensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold level measured by 
puretone audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 cycles per second (Hertz).  To evaluate the degree of 
disability from service-connected defective hearing, the schedule 
establishes 11 auditory hearing acuity levels designated from 
Level I for essentially normal hearing acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss are 
derived from a mechanical application of the rating schedule to 
the numeric designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In 
that situation, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86.  Further, when the average puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  Id.

Analysis

Historically, a September 1983 rating decision granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation, effective September 1983.  VA received 
the Veteran's current claim for an increased rating in August 
2006.

The November 2006 examination report notes that the Veteran had 
been treated with antibiotics for an ear infection two weeks 
prior to the examination.   The appellant denied otalgia, 
otorrhea, or dizziness at the time of the examination.  He did 
report postservice occupational noise exposure as a forklift 
operator, however, he stated that he used hearing protection.  



Pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
LEFT
25
75
85
90
68

Speech audiometry revealed speech recognition ability of 52 
percent in the left ear.  Immittance testing indicated normal 
Type A tympanograms bilaterally.  The examiner noted the 
Veteran's left ear manifested a severe sensorineural hearing loss 
at levels above 1000 Hz.

In light of the results at 1000 and 2000 Hz, the Veteran's Roman 
Numeral designation is the most favorable if taken from 38 C.F.R. 
§ 4.85, Table VI.  His speech discrimination and Puretone 
Threshold Average from that table reveals a Roman Numeral Level 
VIII loss, which is then elevated to Level IX pursuant to 
38 C.F.R. § 4.86(b).  Since any right ear hearing loss is not 
service connected, a Roman Numeral I from Table VI is used for 
it.  38 C.F.R. § 4.85(f).  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the 
better ear (the right), with column IX, the left ear.

A January 2007 outpatient treatment record entry notes that the 
Veteran's ears were free of infection and cerumen.  He was 
cleared for fitting of a hearing aids

The Veteran underwent a private audiometric examination in March 
2007.  The results of that study, however, do not show that 
speech recognition studies used the Maryland CNC word list as is 
required under 38 C.F.R. § 3.385 (2009).  Hence, the results of 
that examination cannot be considered.

At the March 3, 2008 hearing the appellant and his wife noted 
that the Veteran encountered difficulty on his job where he 
worked as a fork lift operator because he could not hear what was 
said to him.  He testified that his supervisor, and others, 
thought he was ignoring instructions or directions given him, 
when the fact was that he could not hear.  This occurred despite 
the supervisors being told repeatedly the Veteran has a hearing 
impairment.  The Veteran's wife noted that she frequently 
reminded one of the supervisors, who was a family friend, that 
the appellant had a hearing impairment, but his other supervisors 
tended to forget.  He added that he could not always make out 
what was said by observing others' lips.  The Veteran also noted 
that VA providers told him not to wear his hearing aids at work 
because he worked in an environment of high frequency noise that 
might would cause his hearing aid to damage his ear, even if worn 
while he was wearing his ear muff-type hearing protection.  When 
asked if that instruction was in his records, the Veteran and his 
wife noted the instructions came with the hearing aids, and his 
wife noted she believed she could produce it.

The undersigned informed the Veteran and his wife at the hearing 
that such evidence could be beneficial to the claim, and that the 
record would be held open to allow them time to obtain and 
provide it.  As noted in the Introduction, no additional evidence 
was received.  The outpatient treatment records are silent for 
such an instruction.

In light of the above, the Board is constrained to find that for 
the term prior to March 3, 2008, the preponderance of the 
evidence shows the Veteran's left ear hearing loss to most nearly 
approximated the assigned noncompensable rating.  38 C.F.R. 
§§ 4.1, 4.7, 4.85, 4.86(b), Diagnostic Code 6100.  The 
requirements for a higher rating were not met, as the Veteran's 
left ear hearing loss was not manifested at a compensable rate, 
and any nonservice connected right ear hearing loss must be 
considered to have level I, i.e., normal hearing.  See 38 C.F.R. 
§§ 3.383(a)(3), 3.385.

Tinnitus.

The rating criteria allow a separate evaluation for tinnitus to 
be combined with a rating under Diagnostic Code 6100 for hearing 
loss, except when tinnitus supports the rating under Diagnostic 
Code for 6100, which is not the case with the Veteran's appeal.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (1).  The law 
provides that a single evaluation is assigned for recurrent 
tinnitus regardless of whether the sound is perceived in one ear, 
both ears, or the head.  A 10 percent rating is the maximum 
schedular rating.   Id.

Analysis

Historically, an August 1982 rating decision granted service 
connection for tinnitus and assigned the 10 percent evaluation, 
effective November 1991.  The Veteran noted on his substantive 
appeal (VA Form 9) and at the hearing that his tinnitus had 
gotten so loud that it interrupted his sleep, and the 
"swishing" sound kept anything else from getting through.

The November 2006 examination report notes the Veteran's tinnitus 
was constant in the left ear and intermittent in the right.  As 
earlier noted, the rating criteria only allows a 10 percent 
rating for tinnitus, regardless of whether it is constant or 
recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Thus, the 
Board must deny the appeal for a higher scheduler rating.  
38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260.

Extraschedular Consideration

Legal Requirements

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the applicable criteria, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an 
extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim merits 
submission for an extraschedular evaluation.  Brannon v. West, 12 
Vet. App. 32, 35 (1998).  Further, where the RO has considered 
the issue of entitlement to an  extraschedular rating and 
determined it inapplicable, the Board is not specifically 
precluded from affirming a RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. App. 
337, 339 (1966).

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that the 
Veteran's disability picture is exceptional.  To do so, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

Analysis

For the reasons set forth, the Board finds neither the Veteran's 
left ear hearing loss prior to March 3, 2008, nor his bilateral 
tinnitus presents an exceptional disability picture.  Unlike 
other disabilities addressed by the rating code, as set forth 
earlier, evaluating hearing loss disabilities is an entirely 
mechanical process, and only one rating is allowed for tinnitus.  
Nonetheless, the evidence of record shows the nonexceptional 
nature of the Veteran's disabilities.

The Veteran noted at the hearing that he had difficulty 
functioning in high noise environments, such as his work 
environment.  As noted above, despite holding the record open, no 
evidence was submitted to the effect that he was told not to wear 
his hearing aids in high noise environments.  Further, contrary 
to Veteran's and his wife's subjective impressions, the 
examination report notes his speech recognition in his nonservice 
connected right ear was 100 percent.  As concerns his supervisors 
tendency to forget he has a hearing loss, that does not convert 
his disability into one of an exceptional nature, nor does it 
relieve his employer of the responsibility to reasonably 
accommodate his disability.

The Board acknowledges the impact of the Veteran's tinnitus, but 
it is part of the normal nature of the disability and it is 
contemplated by the rating schedule.  Thus, the Board agrees with 
the RO, as noted in the statement of the case, that the tinnitus 
does not present an exceptional disability picture.  There is 
nothing in the record to distinguish this case from the cases of 
numerous other veteran's who are subject to the schedular rating 
criteria for the same disabilities.  As a result, the Board finds 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met for either disability.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a compensable rating for a left ear hearing loss 
prior to March 3, 2008, is denied.

Entitlement to an increased rating for tinnitus is denied.


REMAND

The appellant testified that his March 3, 2008 hearing that his 
hearing loss was worse than when he was last examined for 
compensation purposes in 2006.  While the evidence is sufficient 
to render a decision on the merits for the term prior to the date 
of the hearing, in light of the fact that the appellant's hearing 
loss has not been examined for compensation purposes since 2006, 
the Board finds further development to be in order.  Green v. 
Derwinski, 1 Vet. App. 121 (1991) (Governing regulations provide 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran.)

Therefore, this case is REMANDED for the following action:

1. The RO should contact the Veteran and 
ask him to identify any treatment he has 
received for his hearing loss since March 
3, 2008.  If treatment records are 
identified, the RO should take the 
necessary steps to obtain them.  If, after 
making reasonable efforts, the RO cannot 
locate identified government records, the 
RO must specifically document what attempts 
were made to locate the records, and 
explain in writing why further attempts to 
locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2. Thereafter, the Veteran should be 
scheduled for a comprehensive audiometric 
examination to determine the nature and 
extent of his hearing loss since March 3, 
2008.  This examination should be conducted 
by an audiologist.  The claims folder must 
be provided to the examiner for review.  A 
complete written rationale must be provided 
for any opinion offered.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
appellant does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.
 
5.  Thereafter, the RO must readjudicate 
the issue on appeal.  If the benefit is not 
granted, the appellant and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


